El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Para cumplir una sentencia condenatoria de pago en pleito de Carlos Carie Dubois contra José J. Benítez fué embargada y anunciada para venta en subasta una finca como perteneciente al demandado; subasta que fue suspendida por orden de la corte dictada en un mjimction provisional decre-tado en otro pleito que sobre tercería por esa finca estableció la comunidad de bienes José J. Benítez e Hijos contra Carlos Carie Dubois y José J. Benítez. Posteriormente ordenó la corte que se sacara a remate el título, derecho e interés que José J. Benítez tenga en dicha finca, pero luego, a instancia del demandado José J. Benítez, fué dejada sin efecto esa orden de ejecución y el demandante interpuso esta apelación contra dicha resolución, la que se nos pide desestimemos por el fundamento de no ser apelable tal resolución.
El único apartado del párrafo 3o. del artículo 295 del Código de Enjuiciamiento Civil donde puede estar autorizada esta apelación es el que dice que se puede apelar “de una providencia especial dictada después de una sentencia defini-tiva”.
Entendemos que la resolución objeto de este recurso es apelable por ser una providencia especial dictada después de sentencia definitiva, pues impide que el acreedor pueda hacer efectiva su sentencia en el derecho, título o interés que tiene *402o pueda tener sn deudor en determinada finca. Es una re-solución que obstaculiza la efectividad de su sentencia y tiene derecho a que se resuelva en apelación si es errónea o no.

La moción de desestimación de la apelación debe ser de-clarada sim, lugar.